It is my opinion that the proviso inserted by way of amendment in Code 1923, Sec. 3759, by Act approved March 26th, 1936 (Gen. Acts of the Ala. Extra Session 1936, p. 30), that "in the event of an appeal to the Circuit Court no Solicitor's fees shall be taxed or collected for the services of a Solicitor in the Circuit Court" had and has application only to cases where "there shall be taxed and collected as a part of the costs and paid into the County Treasury the same Solicitor's feesprovided for conviction in such cases in the Circuit Court." (Italics mine.) All as provided by said Act.
I therefore dissent.